DETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Non-Final action is in reply to the 16235077 RCE filed on 11/19/2020
Claims 1, 12, 13, 15 and 18 are amended
Claims 1 – 20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2020 has been entered.
 
Response to Arguments
Response to 103
The examiner states that through further search and consideration, the applicants’ amendment is not persuasive. The examiner states that GIVOL discloses of a score indicative of a relevance of a corresponding coupon to the first user in a condition of the first users, 
“wherein the score may be based on a rebate or discount associated with the digital coupon, an amount of time remaining prior to an expiration date of the digital coupon, and/or the like.” (see ref at least at para. 0036)


The examiner states that applicants’ amendments is disclosed in KAHLOW in para. 0056 and 0058 such that wherein each score of the set of scores is indicative of a probability of the first user interacting with the corresponding coupon in view of the condition of the first user. Wherein predicting numbers based on the individual probability interacting with coupon. See ref at least at para. 0029 such that indicator is the email offer
The examiner does not find the applicants arguments persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US Patent 9384502 – Guo et al hereinafter as GUO in view of US PG Pub 20190303963 – Givol et al. hereinafter as GIVOL in further view of US PG Pubs 20180018685 – Kahlow et al. hereinafter as KAHLOW

Regarding Claim 1, 15 and 18:
GUO discloses:
1. A method, comprising: 
identifying a plurality of email messages(messages, col 6 line 4 – 26) stored in a mailbox of a first email account (Mail accounts, col 6 line 4 – 26) of a first user; 
evaluating(analyze, col 6 line 50 – 63) the plurality of email messages (analyzes emails, col 6 line 50 – 63) to identify a plurality of coupons (offers, col 6 line 50 – 63) in the mailbox; 
analyzing the plurality of coupons to determine one or more coupon features associated with the plurality of coupons; (offer, col 7 line 1 – 23)
analyzing user data associated with the first user and activity data (user location, col 23 line 34 – 43) associated with the first user to determine one or more user features (user demographics, col 23 line 34 – 43) associated with the first user; 
generating a set of scores for the plurality of coupons(value, col 7 line 1 -23)
controlling a graphical user interface of a first client device,(deal newsletter, col 7 line 50 – 60) based upon the set of values(value, col 7 line 1 – 23 ) of the plurality of coupons (offer, col 7 line 1 – 24), to display one or more coupons (deal, col 7 line 50 – 67) of the plurality of coupons (deal newsletter, col 7 line 50 – 67) via an interface associated with the first email account.(account)
GUO does not disclose:
tuning a predictive model for the first email account based upon the one or more coupon features and the one or more user features; 
generating a set of scores for the plurality of coupons based upon the predictive model, wherein the set of scores comprises a score for each coupon of the plurality of coupons, wherein the set of scores comprises a score for each coupon of the plurality of coupons, ;
controlling a graphical user interface of a first client device, based upon the set of scores of the plurality of coupons, to display one or more coupons of the plurality of coupons via an interface associated with the first email account.  
GIVOL teaches:
tuning a predictive model(model, para. 0030) for the first email account ( para. 0019) based upon the one or more coupon features(coupon metadata, para. 0085) and the one or more user features(location, para. 0038); 
generating a set of scores (score, para. 0036) for the plurality of coupons(coupon) based upon the predictive model (model, para. 0030), wherein the set of scores(scores, para.  0036) comprises a score for each coupon( a score, para. 0036, a score of which includes one or more items, para. 0107) and of the plurality of coupons(coupon para. 0036), wherein each score of the set of scores(a score of which includes one or more items, para. 0107) is indicative of at least one of a relevance(time remaining, para. 0036) of a corresponding coupon to the first user in view of a condition (expiration, para. 0036) of the first user(user, para. 0037); 
controlling a graphical user interface of a first client device,(display, para. 0039) based upon the set of scores(scores, para. 0036, 0037) of the plurality of coupons(coupons, para. 0036, 0037), to display one or more coupons(display, para. 0039) of the plurality of coupons via an interface associated with the first email account.  (para. 0036 and 0037)

GUO / GIVOL does not disclose:
wherein each score of the set of scores is indicative of a probability  of the first user interacting with the corresponding coupon in view of a condition of the first user
KAHLOW teaches:
wherein each score(prediction score, para. 0053) of the set of scores(prediction score, claim 15) is indicative (related, para. 0071) of a probability(types of interaction to predict sale, para. 0056) of the first user interacting(interaction, para. 0056) with the corresponding coupon (email offer, para. 0029) in view of a condition of the first user (predictive statistical model and weights are then created around the interactions, para. 0056 and 0058)
It would be obvious to one of ordinary skill in the art the method of GUO / GIVOL’s method of determining offers within messages with a user’s inbox to utilize KAHLOW’s method of determining a score that are indicative of a relevance of an offer or a probability of interacting with coupon based upon conditions such as interactions users have performed such that GUO 

Regarding Claim 2:
GUO / GIVOL / KAHLOW discloses claim 1:
GUO discloses:
ranking (rank, col 17 line 1 – 29) the plurality of coupons(offers, col 17 line 1 – 29) ; and 
selecting a target set of coupons, (offers, col 17 line 1 – 29)  from amongst the plurality of coupons, (offers, col 17 line 1 – 29) associated with ranks(rank, col 17 line 1 – 29) exceeding a rank threshold, wherein the controlling the graphical user interface of the first client device to display the one or more coupons comprises displaying the target set of coupons. (offers, col 17 line 1 – 29)
GIVOL teaches:
ranking(rank, para. 0037) the plurality of coupons based upon the set of scores(score, para. 0037); 
It would be obvious to one of ordinary skill in the art the method of GUO’s method of analyzing a message in a messaging account for offers based on a value and utilize GIVOL’s method of processing messages based on scores for each coupon based on predicative models such that 

Regarding Claim 3 and 16:
GUO / GIVOL / KAHLOW discloses claim 1:
GUO discloses:
generating a first email message (forward emails, col 9 line 36 – 48) based upon the one or more coupons; and  transmitting the first email message to the first email account,(forward emails, col 9  line 36 – 48) wherein the controlling the graphical user interface of the first client device to display the one or more coupons comprises displaying the one or more coupons in a first message body of the first email message.  (Forward offer emails, col 9  line 36 – 48)

Regarding Claim 4 and 17:
GUO / GIVOL / KAHLOW discloses claim 3:
GUO discloses:
the interface associated with the first email account comprises an email interface; (Forward offer emails, col 9 line 36 – 48) and the displaying the one or more coupons in the first message body (Forward offer emails, col 9 line 36 – 48)of the first email message is performed responsive to receiving a selection of a representation (interface, 

Regarding Claim 5 and 19:
GUO / GIVOL / KAHLOW discloses claim 1:
GUO discloses:
generating a first portion of a first page of a mobile device application (application window, col 24 line 19 – 35 ), based upon the one or more coupons; (offer, col 24 line 19 – 35 ) and 
transmitting the first portion of the first page(deal summary page, col 16 line 18 – 39) of the mobile device application to an instance of the mobile device application(application window, col 24 line 19 – 35 ) loaded on the first client device of the first user, wherein the first client device is a mobile device and the controlling the graphical user interface of the first client device to display the one or more coupons (offer, col 16 line 18-39)  comprises displaying the one or more coupons in the first page of the mobile device application. (application window, col 24 line 19 – 35 ) 

Regarding Claim 6 and 20:
GUO / GIVOL / KAHLOW discloses claim 1:
GUO discloses:
generating a first portion of a first web-page (generating / deal summary page, col 16 line 18 – 39)based upon the one or more coupons (offers col 16 line 18 – 39); and transmitting the first portion of the first web-page to a first device of the first user, 

Regarding Claim 7:
GUO / GIVOL / KAHLOW discloses claim 1:
GUO discloses:
retrieving supplemental coupons from a coupon database,(offers from additional deal database, col 2 line 41 – 53) wherein the supplemental coupons are not stored in the mailbox;(alternate offer, additional deal database. Col 11, line 45 – 56)   analyzing at least one of the supplemental coupons to determine one or more supplemental coupon features; tuning the predictive model based upon the one or more supplemental coupon features; (Learning, col 13 line 12 – 16)  and generating a supplemental set of scores(score, para. 0036, 0037)  for the supplemental coupons based upon the predictive model, wherein the controlling comprises controlling the graphical user interface of the first client device, based upon the supplemental set of scores (score, para. 0036, 0037) of the supplemental coupons(offers from additional deal database, col 2 line 41 – 53), to display one or more coupons of the supplemental coupons(offers from additional deal database, col 2 line 41 – 53)  via the interface associated with the first email account.  

Regarding Claim 8:
GUO / GIVOL / KAHLOW discloses claim 1:
GUO discloses:
retrieving supplemental coupons (offers from additional deal database, col 2 line 41 – 53) from a coupon database, wherein the supplemental coupons (offers from additional deal database, col 2 line 41 – 53)are not stored in the mailbox(offers in database, col 2 line 41 – 53); analyzing at least one of the supplemental coupons or supplemental coupon activity data associated with the first user to determine one or more supplemental user features(user profile, col 17 line 25 – 29) associated with the first user; and tuning the predictive model (Learning, col 13 line 12 – 16) based upon the supplemental user features.  (offers from additional deal database, col 2 line 41 – 53)

Regarding Claim 9:
GUO / GIVOL / KAHLOW discloses claim 1:
GUO discloses:
the evaluating the plurality of email messages comprises determining that a first email message of the plurality of email messages comprises a first coupon for a first provider(merchant, col 11 line 1 – 15),; and the analyzing the activity data (logger, col 14 line 62 -  67) associated with the first user comprises analyzing the first coupon to determine that first activity was performed by the first user in association with the first coupon.  (track which offers were viewed, col 14 line 62 -  67)

Regarding Claim 10:

GUO discloses:
the generating the set of scores(score, para. 0036, 0037) comprises generating, based upon the first activity(used coupon, para. 0040) performed by the first user in association with the first coupon(coupon, para. 0040), a second score(score, corresponding score, para. 0036, 0037) for a second coupon for a second provider(third party, para. 0037)  

Regarding Claim 11:
GUO / GIVOL / KAHLOW discloses claim 1:
GUO discloses:
the evaluating the plurality of email messages comprises determining that a first email message of the plurality of email messages comprises a first receipt of a first transaction with a first provider; (transactions, col 14 line 63 – 67) and the analyzing the activity data (view, col 14 line 63 – 67) associated with the first user comprises analyzing the first receipt (transactions, col 14 line 63 – 67) to determine that first activity was performed by the first user.  (logger, col 14 line 63 – 67)

Regarding Claim 12:
GUO / GIVOL / KAHLOW discloses claim 11:
GUO discloses:
wherein the condition of the first user comprises user location of the first user (See column 17 line 12-13)

Regarding Claim 13:
GUO / GIVOL / KAHLOW discloses claim 1:
GIVOL teaches:
wherein the condition of the first user comprises a time associated with the first user (time expiration , para. 0036)
It would be obvious to one of ordinary skill in the art the method of GUO’s method of analyzing a message in a messaging account for offers based on a value and utilize GIVOL’s method of processing messages based on scores for each coupon based on predicative models such that GUO would improve the user experience. (GUO - col 22 line 29 – 35) Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). (KSR Rationale A)

Regarding Claim 14:
GUO / GIVOL / KAHLOW discloses claim 1:
GUO discloses:
generating, based upon the set of scores (values, col 16 line 6 – 17 ), arrangement instructions(rank, col 17 line 1 – 29) for arranging a plurality of content items,( top or bottom, col 17 line 1 – 29) associated with one or more products(product, col 19 line 7 – 18), on a web-page; and 
transmitting the arrangement (arrangement of offers / deal summary page, col 18 line1 – 14) instructions to a server of the web-page.  
GIVOL teaches:
generating, based upon the set of scores, (score, para. 0037) arrangement instructions(prioritize multiple digital coupons, para. 0037) for arranging a plurality of content items
It would be obvious to one of ordinary skill in the art the method of GUO’s method of analyzing a message in a messaging account for offers based on a value and utilize GIVOL’s method of processing messages based on scores for each coupon based on predicative models such that GUO would improve the user experience. (Col 22 line 29 – 35) Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). (KSR Rationale A)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 10929889-B1 – Aggarwal – promotion offering system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.H.T/Examiner, Art Unit 3681     


/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681